Hotchkiss, J.:
Prior to the year 1886 the decisions of State courts and as well those of inferior Federal courts were conflicting upon the question whether a fugitive who had been extradited from a foreign country could, in any State or Federal court, be proceeded against for a crime other or different from that for which he had been extradited, or whether he could there be subjected to process in civil proceedings. In Adriance v. Lagrave (59 N. Y. 110) the Court of Appeals held that in the absence of an express treaty stipulation there was no implied obligation binding upon State courts not to detain an extradited person brought within their jurisdiction from a foreign country for any act, criminal or civil, committed prior to the extradition, except the crime for which he had been surren*107dered. and that such a person might be detained here on civil process. In 1886 the decision in United States v. Rauscher (119 U. S. 407) set the question at rest. It was there held that under the treaties existing between this country and most of the civilized countries of the world, the treaties themselves and the acts of Congress passed for the enforcement thereof exempted the fugitive from trial for any other offense than that for which he had been extradited until he had had an opportunity to return to the country from which he had been taken. Although Bauscher had been extradited for a crime, the principles of the decision were so broad as to comprehend the detention on civil process of any one so extradited.
On the question whether the rule of international extradition should be applied between the States under the provisions of the United States Constitution (Art. 4, § 2, subd. 2) and the laws of the United States (U. S. B. S. §§ 5278, 5279), passed to carry the same into effect, the decisions of the State courts continued to be at irreconcilable variance. In this State (People ex rel. Post v. Cross, 135 N. Y. 536), in Massachusetts (Commonwealth v. Wright, 158 Mass. 149) and in other States, the decisions in all of which certainly constituted the weight of authority, it was held that the obligation of the States to surrender fugitives was not founded upon comity or treaty, but solely upon the Constitution, and was not limited to specific offenses, but embraced all crimes, and that inasmuch as neither the Constitution nor any law of the United States imposed as a condition that the State to which a fugitive was surrendered could not try him for any other offense than that upon which he had been brought within its jurisdiction, no such condition would be implied. The question remained unsettled until the decision of Lascelles v. Georgia (148 U. S. 537), which confirmed the result theretofore reached in the New York and Massachusetts and similar cases. Mr. Justice Jackson, writing for a unanimous court in the Lascelles case, rejected the argument that “a fugitive from justice acquires in the State to which he may flee some state or personal right of protection, improperly called a right of asylum, which secures to him exemption from trial and punishment for a crime committed in another State, unless such crime is *108made the special object or ground of his rendition,” and applied the rule that the jurisdiction of a court in a criminal case, unless restricted by treaty or statute, is in no wise dependent upon the circumstances under which the defendant has been brought within such jurisdiction.
Prior to the Lascelles case, in several States it had been decided that an extradited person was not subject to arrest on civil process until he had had a reasonable opportunity to return to the State which had surrendered him. The decisions to this effect cited to us by the appellant are Matter of Cannon, 47 Mich. 481 (1882); Compton, Ault & Co. v. Wilder, 40 Ohio St. 130 (1883), and Moletor v. Sinnen, 76 Wis. 308 (1890). In the Ohio case the decision went on the ground of fraudulent abuse of process by an individual who had procured the extradition proceedings to be instituted. The Wisconsin case seems to have been decided on the theory that a defendant brought within the State by criminal process after acquittal is exempt from civil process for a reasonable time thereafter to permit him to leave the State, the court holding that in this respect the rule was the same as in the case of a suitor voluntarily coming into the State. The Michigan case went on the same ground and also held that the exemption extended to crimes other than those on which the extradition was based. Since the Lascelles case, however, all of the decisions to which we are cited have held that an extradited fugitive is not exempt from civil process in the State to which he has been rendered (Reid v. Ham, 54 Minn. 305; Matter of Walker, 61 Neb. 803; Rutledge v. Krauss, 73 N. J. Law, 397), all of which go upon the ground that it was settled in the Lascelles casé that no conditions or limitations are imposed upon the jurisdiction or authority of the State to which a fugitive is returned, and that the rule that one coming into a State voluntarily as a witness or party to a suit is free from civil process has no application because the principles upon which that rule is founded are entirely lacking. It is settled that this distinction between parties voluntarily entering the State and those who come involuntarily prevails in this State, and that cases where the presence of the defendant has been secured by extradition proceedings furnish no exception. (Netograph Mfg. Co. v. Scrugham, 197 N. Y. 377.)
*109The present attempt to assail the good faith of the extradition proceedings as a means for attacking the commitment cannot succeed. The facts set forth in the petition in this regard consist entirely of statements alleged to have been made by two attorneys who represented the State in proceedings before the Immigration Department of the Dominion of Canada at a hearing on an application to that government for the deportation of Thaw in September, 1913, before Thaw entered the State of blew Hampshire, and before his indictment for the crime upon which he was subsequently extradited from that State. When these proceedings failed or were abandoned as a means of retaking Thaw, and when he had thereafter been lawfully indicted and upon that indictment extradition proceedings had been taken and completed, and Thaw had been tried upon such indictment, I see no justification for questioning the good faith of those proceedings (assuming they were the subject of inquiry), because of what some representative of the State may have said under the circumstances disclosed. But I do not think that any question of good faith in securing the extradition of Thaw is in any way material or may enter into our consideration. As I have shown, there are no limitations on the right of the executive to grant extradition save such as are imposed by the United States Constitution. In Commonwealth of Kentucky v. Dennison (24 How. [U. S.] 66) it was held that the Constitution imposed no more than a moral duty upon the State to grant or recognize warrants for extradition, the issuance or refusal of which could not be coerced by the courts. In Adriance v. Lagrave (supra) the court held that the question of the “good faith” of the extraditing State was one solely between the two governments, and was a political and not a judicial question. I should be willing to accept that principle as applicable to this case and place my opinion on the ground that inasmuch as there was no limitation upon the right of the executive to grant extradition in proper cases, the court will not inquire into the motives which guided the chief magistrate of the State when executing the functions of his office. Such is the holding of the highest Federal court (Drew v. Thaw, 235 U. S. 432, 439; Pettibone v. Nichols, 203 id. 192, 203), and although the distinction may be drawn that the ques*110tion is not one for Federal cognizance, I see no reason why the principle of immunity of executive discretion from judicial inquiry is not equally applicable and binding upon us.
I do not think the rule of abuse of judicial process has any application to this case.
Thaw was committed in pursuance of section 454 of the Code of Criminal Procedure, which provides that where the defense is insanity, the jury, if they acquit on that ground, must so state in their verdict, and “the court must, thereupon, if the defendant be in custody, and they deem his discharge dangerous to the public peace or safety, order him to he committed to the State lunatic asylum, until he becomes sane.” If after such commitment he acquires his reason, the law provides for the ascertainment of that fact and for his discharge. The jurisdiction of the State over the persons of lunatics, whether citizens or aliens, is based upon two grounds: (1) Its duty to protect the community from apprehended injury, and (2) the duty to protect those of unsound mind as a class incapable of protecting themselves. (Matter of Colah, 3 Daly, 529; Sporza v. German Savings Bank, 192 N. Y. 8.) The authority to commit is one of the police powers of the State. (Sporza v. German Savings Bank, supra; People ex rel. Peabody v. Chanler, 133 App. Div. 159; affd., 196 N. Y. 525.) Had Thaw become insane after his return to this State there can be no doubt of the right of the State to place him in confinement upon due proceedings to that end. The situation here is that he had theretofore been lawfully determined to he insane, and when the motion below was made, his commitment upon such determination was a valid outstanding process commanding the very sheriff now holding him in custody to convey him to the hospital where he was to be kept until “discharged by due course of law.” Such “due course of law” may be invoked and pursued only as prescribed by law and in no other manner. It necessarily follows that in retaking Thaw 'into his custody pursuant to said commitment, the sheriff was acting under due process of law. The motives which may have influenced those who procured Thaw’s return to the State have nothing to do with the case, .and he may he discharged from custody only when “by due' course'of law ” he shall have been ascertained *111to be sane and the prior adjudication of insanity shall have been superseded.
For these reasons the order appealed from should be affirmed.
McLaughlin, Clarke and Scott, JJ., concurred; Ingraham, P. J., concurred in result.